Case 2:18-cv-10511-KSH-JAD Document 21 Filed 06/12/19 Page 1 of 2 PageID: 48
                                                                          U.S. Department of Justice

                                                                          United States Attorney
                                                                          District of New Jersey
                                                                          Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                                970 Broad Street, Suite 700       main: (973) 645-2700
UNITED STATES ATTORNEY                                         Newark, NJ 07102                  direct: (973) 645-3141
                                                               michael.campio@usdoj.gov          fax: (973) 297-2010
Michael E. Campion
Assistant U.S. Attorney
Chief, Civil Rights Unit



                                                                          June 12, 2019

By ECF
The Honorable Joseph A. Dickson
United States Magistrate Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

            Re:            United States v. Borough of Woodcliff Lake et al.,
                           Civil Action No. 2:18-cv-10511 (KSH) (JAD)

Dear Judge Dickson:

        We represent the United States in the above-referenced civil action. The Court’s Order
(ECF No. 18), which schedules an in-person settlement conference on June 17, 2019, requires
that “[p]arties with FULL settlement authority shall attend.” We write to seek the Court’s
permission for the undersigned Counsel for the United States to attend the conference in person
with the authority to negotiate a tentative resolution—subject to approval by the Assistant
Attorney General for the Justice Department’s Civil Rights Division—and to obtain to any
necessary clarification regarding the United States’ position by telephone from the appropriate
Department of Justice officials during the settlement conference.

        The 1993 Advisory Committee Notes to Rule 16 recognize that in litigation involving
governmental agencies, it may not be practicable to have someone with “on-the-spot settlement
authority” in attendance. See Fed. R. Civ. P. 16, Advisory Committee Notes, 1993 Amendments,
Subdivision (c). In such circumstances, “access to a person who would have a major role in
submitting a recommendation to the body . . . with ultimate decision-making responsibility” may
suffice. Id.

       In the present case, compliance with the Court’s order would require the attendance of
senior Department of Justice officials who have significant responsibilities and who are based in
Washington, D.C. These officials have ultimate authority for hundreds of cases and day-to-day
management tasks and, realistically, cannot attend settlement conferences in all of the cases for
which they have settlement authority.
Case 2:18-cv-10511-KSH-JAD Document 21 Filed 06/12/19 Page 2 of 2 PageID: 49



       The counsel representing the United States at the June 17 settlement conference will be
vested with the authority to negotiate and recommend a settlement of this matter. While any
settlement is subject to the approval of the Assistant Attorney General for the Civil Rights
Division,1 the counsel who will attend the settlement conference have played a significant role in
formulating the United States’ settlement demand, which has been fully authorized by
Department of Justice officials, and will similarly play a significant role in recommending the
approval of any final settlement. Counsel requests the Court’s permission to communicate by
telephone during the conference with the appropriate Department of Justice officials, including
Tamar Hagler, Deputy Chief of the Civil Rights Division’s Housing and Civil Enforcement
Section, to obtain any necessary clarification of the United States’ settlement position. Granting
the requested relief will not impede the progress of settlement negotiations, and will permit the
other work of the Department of Justice and its senior officials to proceed.

        The United States has conferred with counsel for Defendants regarding this request, and
Defendants consent to the United States’ proposal. Defendants are aware that any settlement is
subject to approval by the Assistant Attorney General and will need to seek similar
approval from its municipal governing authorities (representatives of which will
attend the settlement conference). In the event the parties reach a tentative agreement,
counsel for the United States will expeditiously seek final approval.

        Accordingly, the United States respectfully requests that it be released from the
obligation to bring to the settlement conference the Department of Justice officials who have
final settlement authority for this matter. Counsel for the United States will physically attend the
conference with the authority to negotiate a tentative resolution of this matter and will be able to
contact appropriate Department of Justice officials by telephone during the settlement conference
as needed.


                                                     Respectfully submitted,


                                                     CRAIG CARPENITO
                                                     United States Attorney

                                              By:    /s/ Michael E. Campion

                                                     MICHAEL E. CAMPION
                                                     SUSAN MILLENKY
                                                     Assistant United States Attorneys
cc: All parties by ECF




1
 In certain circumstances, settlements may also require approval from the Associate Attorney
General. See 28 C.F.R. § 0.160.
                                                 2
